UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2010 Commission File Number 1-8754 SWIFT ENERGY COMPANY (Exact Name of Registrant as Specified in Its Charter) TEXAS (State of Incorporation) 20-3940661 (I.R.S. Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (281) 874-2700 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of Class Exchanges on Which Registered: Common Stock, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ No  Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934. Yes  No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ No  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [þ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer þ Accelerated filer  Non-accelerated filer  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold on the New York Stock Exchange as of June 30, 2010, the last business day of June 2010, was approximately $1,019,313,879. The number of shares of common stock outstanding as of January 31, 2011 was 42,049,082. Documents Incorporated by Reference Proxy Statement for the Annual Meeting of Shareholders to be held May 10, 2011 Part III, Items 10, 11, 12, 13 and 14 2 Form 10-K Swift Energy Company and Subsidiaries 10-K Part and Item No. Page Part I Items 1 and 2. Business and Properties 4 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 24 Item 3. Legal Proceedings 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 40 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 75 Item 9A. Controls and Procedures 75 Item 9B. Other Information 75 Part III Item 10. Directors, Executive Officers and Corporate Governance (1) 76 Item 11. Executive Compensation (1) 76 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters (1) 76 Item 13. Certain Relationships and Related Transactions, and Director Independence (1) 76 Item 14 Principal Accountant Fees and Services (1) 76 Part IV Item 15 Exhibits and Financial Statement Schedules 77 (1) Incorporated by reference from Proxy Statement for the Annual Meeting of Shareholders to be held May 10, 2011 3 PART I Items 1 and 2. Business and Properties See pages 25 and 26 for explanations of abbreviations and terms used herein. General Swift Energy Company is engaged in developing, exploring, acquiring, and operating oil and natural gas properties, with a focus on oil and natural gas reserves in Texas as well as onshore and in the inland waters of Louisiana. Swift Energy was founded in 1979 and is headquartered in Houston, Texas.At year-end 2010, we had estimated proved reserves from our continuing operations of 132.8 MMBoe with a PV-10 of $1.8 billion (PV-10 is a non-GAAP measure, see the section titled “Oil and Natural Gas Reserves” in our Property section for a reconciliation of this non-GAAP measure to the closest GAAP measure, the standardized measure). Our total proved reserves at year-end 2010 were approximately 30% crude oil, 53% natural gas, and 17% NGLs; and 45% of our total proved reserves were proved developed. Our proved reserves are concentrated with 40% in Louisiana and 59% in Texas. We currently focus primarily on development and exploration of four core areas. The major fields in our core areas are: •South Texas - Olmos AWP Sun TSH Las Tiendas - Eagle Ford Hawkville AWP Hawkville Artesia Wells Hawkville Fasken •Southeast Louisiana Lake Washington Bay de Chene •Central Louisiana/East Texas Brookeland South Bearhead Creek Masters Creek Burr Ferry •South Louisiana Horseshoe Bayou/Bayou Sale Jeanerette Cote Blanche Island Competitive Strengths and Business Strategy Our competitive strengths, together with a balanced and comprehensive business strategy, provide us with the flexibility and capability to achieve our goals.Our primary strengths and strategies are set forth below. Demonstrated Ability to Grow Reserves and Production We have grown our proved reserves from 107.3 MMBoe to 132.8 MMBoe over the five-year period ended December 31, 2010. Over the same period, our annual production has grown from 7.2 MMBoe to 8.3 MMBoe. Our growth in reserves and production over this five-year period has resulted primarily from drilling activities and acquisitions in our core areas. During 2010, our proved reserves increased by 18%, due mainly to additional drilling in our South Texas core area. Based on our long-term historical performance and our business strategy going forward, we believe that we have the opportunities, experience, and knowledge to continue growing both our reserves and production. 4 Balanced Approach to Growth Our strategy is to increase our reserves and production through both drilling and acquisitions, shifting the balance between the two activities in response to market conditions and strategic opportunities. In general, we use acquisitions to gain entry into new core areas and then increase reserves and production through development and exploratory activities within these areas. Through our strategic growth initiatives we target locations outside of our core areas for new exploration opportunities.We believe this balanced approach has resulted in our ability to grow in a strategically cost effective manner.We have replaced 154% of our production on average over the last five years. We currently plan to balance our 2011 capital expenditures with our 2011 cash flow, cash on hand and potential line of credit borrowings.Our 2011 capital expenditures are currently budgeted at $430 million to $480 million, net of potential dispositions of non-strategic properties.Approximately 80% of our capital budget is targeted for our South Texas core area. The Company may also explore both joint venture arrangements for particular prospectsand select property dispositions, in each caseto accelerate drilling and development of its assets and diversify its risk profile. For 2011,are targetingan increase in production volumes of 25% to 30% over 2010 levels and reserves growth of 15% to 20% over 2010 levels. Replacement of Reserves Historically we have added proved reserves through both our drilling and acquisition activities. We believe that this strategy will continue to add reserves for us over the long-term; however, external factors beyond our control, such as limited availability of capital or its cost, competition within our industry, adverse weather conditions, commodity market factors, the requirement of new or upgraded infrastructure at the production site, technological advances, and governmental regulations, could limit our ability to drill wells, access reserves, and acquire proved properties in the future. We have included a listing of the vintages of our proved undeveloped reserves in the table titled “Proved Undeveloped Reserves” and believe this table will provide an understanding of the time horizon required to convert proved undeveloped reserves to oil and natural gas production. Our reserves additions for each year are estimates. Reserves volumes can change over time and therefore cannot be absolutely known or verified until all volumes have been produced and a cumulative production total for a well or field can be calculated. Concentrated Focus on Core Areas with Operational Control The concentration of our operations in our core areas allows us to leverage our drilling unit and workforce synergies while minimizing the continued escalation of drilling and completion costs. Our average lease operating costs for continuing operations, excluding taxes, were $9.84, $8.47 and $10.44 per Boe in 2010, 2009, and 2008, respectively. Each of our core areas includes properties that are targeted for future growth. This concentration allows us to utilize the experience and knowledge we gain in these areas to continually improve our operations and guide us in developing our future activities and in operating similar types of assets. The value of this concentration is enhanced by our operational control of 93% of our proved oil and natural gas reserves base as of December 31, 2010. Retaining operational control allows us to more effectively manage production, control operating costs, allocate capital, and time field development. Develop Under-Exploited Properties We are focused on applying advanced technologies and recovery methods to areas with known hydrocarbon resources to optimize our exploration and exploitation of such properties as illustrated in our core areas. For instance, in 1989 we acquired producing properties in the AWP field in McMullen County, TX from a major producer. This field had been developed in the early 1980’s and was considered close to maturity when we made this acquisition. The Company began to acquire adjacent undeveloped acreage and in 1994 launched an aggressive drilling program. This area has remained a cornerstone of our operations as we have pursued other opportunities. Since assuming operations in this area, our drilling and completion techniques have been continuously refined to improve hydrocarbon recovery from the tight sand Olmos formation. Almost all of our existing interest overlays portions of the now very active Eagle Ford shale play which is being developed through the combination of horizontal drilling and multi-stage fracture stimulation completion techniques. While the combination of proven drilling and completion technologies have allowed us to begin to exploit the Eagle Ford shale, we have applied the same methods to further develop the “mature” Olmos sand.As a result we substantially increased our Olmos production and reserves during 2010 even though we have been producing from this formation for over 20 years. The Company has acquired 750 square miles of 3D seismic data over the AWP Field.We began merging and prestack time migrating this data into a continuous data set that we are using to plan our wells and enhance and expand our developments.Another of our significant successes is the Lake Washington field. This field was discovered in the 1930s. We acquired our properties in this area for $30.5 million in 2001. Since that time, we have increased our average daily net production from less than 700 Boe to a peak of over 18,000 Boe. We have utilized enhanced 3-D seismic and various completion techniques including sliding sleeves to improve drilling success and production performance. When we acquired this field we booked 7.7 MMBoe of reserves. Since acquisition we produced 45 MMBoe and still have remaining proved reserves of 17.7 MMBoe. In October 2007, we acquired interests in two South Texas properties in the Gulf Coast basin (Sun TSH and Las Tiendas) which, along with AWP, have acreage prospective for Eagle Ford shale development. These properties are located in the Sun TSH field in La Salle County and the Las Tiendas field in Webb County.We intend to continue acquiring large acreage positions where we can grow production by applying advanced technologies and recovery methods using our experience and knowledge developed in our core areas. 5 Maintain Financial Flexibility and Disciplined Capital Structure We practice a disciplined approach to financial management and have historically maintained a disciplined capital structure to provide us with the ability to execute our business plan. As of December 31, 2010, our debt to capitalization was approximately 35%, while our debt to proved reserves ratio was $3.55 per Boe, and our debt to PV-10 ratio was 25%. We plan to maintain a capital structure that provides financial flexibility through the prudent use of capital, aligning our capital expenditures to our cash flows, and maintaining a strategic hedging program when appropriate. Experienced Technical Team and Technology Utilization We employ 64 oil and gas technical professionals, including geophysicists, petrophysicists, geologists, petroleum engineers and production and reservoir engineers, who have an average of approximately 25 years of experience in their technical fields and have been employed by us for an average of approximately six years. In addition, we engage experienced and qualified consultants to perform various comprehensive seismic acquisitions, processing, reprocessing, interpretation, and other related services. We continually apply our extensive in-house experience and current technologies to benefit our drilling and production operations. We increasingly use advanced technology to enhance the results of our drilling and production efforts, including two and three-dimensional seismic acquisition, licensing and pre-stack time and depth imaging, advanced attributes, pore-pressure analysis, inversion and detailed field reservoir depletion planning. In 2004, we recorded a 3-D seismic survey covering our Lake Washington field, and in 2006 we recorded a second 3-D survey in and around our Cote Blanche Island field.We now have proprietary pre-stack time and depth migrated seismic data covering over 4,000 square miles in South Louisiana. These data have been merged into two large data volumes, inclusive of data covering five fields we acquired in 2006.In late 2007, we began to extend this methodology to South Texas and have subsequently licensed over 750 square miles of 3-D seismic data.In late 2010, we initiated a project to reprocess, calibrate, merge and prestack time-migrate 700 square miles of 3-D seismic data over and near our AWP field. As these data are processed and merged with other available seismic data, and integrated with geologic data, we develop proprietary geo-science databases that we use to guide our exploration and development programs. We use various recovery techniques, including gas lift, water flooding, pressure maintenance, and acid treatments to enhance crude oil and natural gas production. We also fracture reservoir rock through the injection of high-pressure fluid, the installation of gravel packs, and the insertion of coiled-tubing velocity strings to enhance and maintain production. The application of fracturing and coiled-tubing technology has resulted in significant increases in production and decreases in completion and operating costs, particularly in our South Texas Olmos and Eagle Ford operations.By December 31, 2010, we had successfully drilled and completed 30 horizontal multistage fracture completions in our South Texas area.We will continue to improve and employ this new technology in South Texas and apply this to other areas in which Swift Energy operates. Swift Energy’s success at drilling both in South Texas and in Louisiana can be marked by requiring excellence in engineering. This is accomplished by elevating the quality of engineering first and operations second, with a focus on continuing improvement. A premium is placed on well planning. Drilling guidelines and design specifications are developed and implemented as best practices andstandards, respectively, from which all planning and execution is derived. The emphasis on well planning has permeated throughout the organization and the results of that planning constantly show up in performance across all drilling operations.Lastly, the quality of the equipment and field personnel, together with a complete drilling process, is consistently enforced. This is the final mixture of resources that aids Swift Energy in moving toward becoming a top tier company. 6 Operating Areas (Continuing Operations) The following table sets forth information regarding our 2010 year-end proved reserves from continuing operations of 132.8 MMBoe and production of 8.3 MMBoe by area: Core Area Developed (MMBoe) Undeveloped (MMBoe) Total (MMBoe) % of Reserves % of Production % Oil and NGLs South Texas - Olmos % % % South Texas – Eagle Ford % % % Total South Texas % % % Southeast Louisiana % % % Central Louisiana / E. Texas % % % South Louisiana % % % Other % % % Total % % % Focus Areas Our operations are primarily focused in four core areas identified as Southeast Louisiana, South Texas, Central Louisiana/East Texas, and South Louisiana.In addition, we have a strategic growth area with acreage in the Four Corners area of southwest Colorado. South Texas is the oldest of our core areas, with our operations first established in the AWP field in 1989 and subsequently expanded with the acquisition of the Sun TSH and Las Tiendas fields during 2007. Operations in our Central Louisiana/East Texas area began in mid-1998 when we acquired the Masters Creek field in Louisiana and the Brookeland field in Texas, later adding the South Bearhead Creek field in Louisiana in late 2005. The Southeast Louisiana and South Louisiana areas were established when we acquired majority interests in producing properties in the Lake Washington field in early 2001, in the Bay de Chene and Cote Blanche Island fields in December 2004, and in the Bayou Sale, Bayou Penchant, Horseshoe Bayou, and Jeanerette fields in 2006. South Texas Eagle Ford. In 2010 the Company initiated an active exploration and development program in the Eagle Ford formation.During the year the Company drilled 22 wells in the Eagle Ford, including six non-operatedjoint venture wells. We completed 14 of the operated and three of the non-operated wells during the year. Four of the five wells awaiting completion at year-end have subsequently been completed. The Company owns a 50% working interest in the joint venture wells. These wells are operated by our partner during the drilling and completion phase. Swift Energy assumes operations when the wells are placed on production. As of December 31, 2010, we owned drilling and production rights to 78,911 net acres overlaying the Eagle Ford, of which 73,764 are undeveloped. Based on the results of wells drilled in 2010 we have identified 56 proved undeveloped locations. During 2011 we plan to drill 25 wells targeting the Eagle Ford, including six wells to be drilled through our joint venture. Our December 31, 2010 proved reserves in this formation are 75% natural gas, 19% oil, and 6% natural gas liquids on a Boe basis. Olmos. In the Olmos formation, from which the Company has been producing since 1989, we drilled 10 horizontal wells and six vertical Olmos wells in 2010. These wells were all operated and 100% owned by Swift Energy. We completed eight of the horizontal wells during 2010 and one was completed shortly after year-end. One of the horizontal wells had a mechanical failure and was not completed. We completed five of six vertical wells during the year and one was abandoned.We also performed 16 fracture enhancements during the year.As of December 31, 2010 we owned drilling and production rights in 109,339 net acres overlying the Olmos (much of which also overlaps the Eagle Ford) in South Texas, of which 65,466 is undeveloped. At year-end we were operating 849 wells producing oil and natural gas from the Olmos sand formation at depths from 9,000 to 11,500 feet. Our South Texas reserves in this formation are approximately 61% natural gas, 32% natural gas liquids, and 7% oil on a Boe basis. At year-end 2010, we had 87 proved undeveloped locations in the Olmos.Our planned 2011 capital expenditures will include drilling up to 14 horizontal wells targeting the Olmos formation, and we plan to perform approximately 35 production enhancement projects including fracture stimulations, pumping unit installations and installation of additional compression. 7 Southeast Louisiana Lake Washington. As of December 31, 2010, we owned drilling and production rights in 16,161 net acres in the Lake Washington field located in Southeast Louisiana nearshore waters within Plaquemines Parish. Since its discovery in the 1930’s, the field has produced over 300 million Boe from multiple stacked Miocene sand layers radiating outward from a central salt dome and ranging in depth from 2,000 feet to 13,000 feet. The area around the dome is heavily faulted, thereby creating a large number of potential hydrocarbon traps. Approximately 93% of our proved reserves of 17.7 MMBoe in this field as of December 31, 2010, consisted of oil and NGLs. Oil and natural gas from approximately 103 currently producing wells is gathered to several platforms located in water depths from 2 to 12 feet, with drilling and workover operations performed with rigs on barges. In 2010 we drilled 14 development wells. We completed eight of the wells drilled during the year plus one well drilled in late 2009. Two wells were not completed due to mechanical failure, three were dry holes and one is still being evaluated.In our production optimization program we performed 20 recompletions, 29 sliding sleeve changes, 7 gas lift modifications, 1 acid job and 1 water shut-off. At year-end 2010, we had 65 proved undeveloped locations in this field. Our planned 2011 capital expenditures in the field will include drilling 4 to 5 wells and performing recompletions on at least 10 wells. Bay de Chene. The Bay de Chene field is located along the border of Jefferson Parish and Lafourche Parish in nearshore waters approximately 25 miles from the Lake Washington field. As of December 31, 2010, we owned drilling and production rights in approximately 14,673 net acres in the Bay de Chene field.Like Lake Washington, it produces from Miocene sands surrounding a central salt dome.During 2010 we did not drill any wells in the Bay De Chene field.At year-end 2010, we had two proved undeveloped locations in the Bay de Chene field. During 2011, we plan to drill one to two wells in Bay de Chene. Central Louisiana/East Texas Burr Ferry. The Company has 32,724 net acres in the Burr Ferry field predominately located in Vernon Parish, Louisiana. Most of this acreage is within an area covered by a joint venture agreement with a large independent oil and gas producer. We entered into this joint venture agreement in 2009 for development and exploitation. In addition to holding a 50% working interest in the joint venture, the Company is also the fee mineral owner in most of this acreage. During 2010 the Company drilled and completed the first two non-operated wells in this joint venture. The reserves are approximately 65% oil and NGLs. We have identified 10 additional proved undeveloped locations in this field, and plan to drill up to four wells in this field in 2011. Masters Creek. As of December 31, 2010, we owned drilling and production rights in 56,251 net acres and approximately 35,000 unleased fee mineral acres in the Masters Creek field. The Masters Creek field, located in Vernon Parish and Rapides Parish, Louisiana, consists of opposing dual lateral horizontal wells completed in the Austin Chalk formation. Oil and natural gas are produced from natural fractures encountered within the lateral borehole sections from depths of 11,500 to 13,500 feet. The reserves are approximately 71% oil and NGLs. At year-end 2010, we had seven proved undeveloped locations. We deferred plans to drill a well in Masters Creek during 2010 and have tentatively rescheduled the well for drilling in the second half of 2011. South Bearhead Creek. The South Bearhead Creek field is located in Beauregard Parish, Louisiana approximately 50 miles south of our Masters Creek field and 30 miles north of Lake Charles, Louisiana. The field was discovered in 1958 and is a large east-west trending anticline closure with cumulative production of over 4 million Boe.As of December 31, 2010, we owned drilling and production rights in 6,425 net acres in this field.Wells drilled in this field are completed in a multiple set of separate sands: Lower Wilcox - 12,500 to 14,500 feet; Middle and Upper Wilcox – 9,000 to 12,000 feet; and Cockfield – 8,000 to 9,000 feet.In 2010, we did not drill any wells in this field.At year-end 2010 we had 18 proved undeveloped locations in this field. Brookeland. The Brookeland field area is located in Newton County and Jasper County, Texas, and Vernon Parish, Louisiana. As of December 31, 2010, we owned drilling and production rights in 69,540 net acres in this field.The field consists of opposing dual lateral horizontal wells completed in the Austin Chalk formation. Oil and natural gas are produced from natural fractures encountered within the lateral borehole sections from depths of 11,500 to 13,500 feet. The reserves are approximately 57% oil and natural gas liquids.During 2010 we drilled and completed one operated and one non-operated well in this field. At the end of 2010 we had no proved undeveloped locations in the field. 8 South Louisiana Cote Blanche Island.The Cote Blanche Island field is located in nearshore waters within St. Mary Parish. As of December 31, 2010, we owned drilling and production rights in 6,059 net acres in the Cote Blanche Island field. Similar to Lake Washington and Bay de Chene, it produces from Miocene sands surrounding a central salt dome.During 2010 we did not drill any wells in the Cote Blanche Island field, and at year-end 2010 we had three proved undeveloped locations in the field. Bayou Sale, Horseshoe Bayou, Jeanerette, and Bayou Penchant.In October 2006 we acquired interests in four additional onshore fields in the area: Bayou Sale, Horseshoe Bayou and Jeanerette fields (all located in St. Mary Parish), and Bayou Penchant field in Terrebonne Parish. As of December 31, 2010, we owned drilling and production rights in a total of 18,637 net acres in these fields (5,700 in Bayou Sale, 5,138 in Horseshoe Bayou, 4,913 in Jeanerette, and 2,886 in Bayou Penchant).Bayou Sale and Horseshoe Bayou fields are adjacent to each other and located 13 miles southeast of our Cote Blanche Island field. They produce from several formations.The Jeanerette field is positioned on the flank of a large salt dome 12 miles north of Cote Blanche Island and produces form the Planulina sands.The Bayou Penchant field was discovered in the 1930s and is located approximately 44 miles southeast of Cote Blanche Island in Terrebonne Parish.Swift Energy holds an average 43% working interest in the wells in this non-operated field, which produces from a number of Middle Miocene sands. In 2010, we did not drill any wells in our Bayou Sale, Horseshoe Bayou and Jeanerette fields. At year-end 2010, we had 24 proved undeveloped locations in the Bayou Sale, Horseshoe Bayou and Jeanerette fields. Other Four Corners. At the end of 2010, we had approximately 20,069 net acres leased in the Four Corners area of southwest Colorado. New Zealand Areas (Discontinued Operations) In December 2007, we agreed to sell substantially all of our New Zealand assets. Accordingly, the New Zealand operations have been classified as discontinued operations in the consolidated statements of operations and cash flows and the assets and associated liabilities have been classified as held for sale in the consolidated balance sheets. In June 2008, we completed the sale of substantially all of our New Zealand assets for $82.7 million in cash after purchase price adjustments.Proceeds from this asset sale were used to pay down a portion of our credit facility.In August 2008, we completed the sale of our remaining New Zealand permit for $15.0 million; with three $5.0 million payments to be received nine months after the sale, 18 months after the sale, and 30 months after the sale.All payments under this sale agreement are secured by unconditional letters of credit, with the first two payments received in February 2009 and February 2010, respectively. Due to ongoing litigation, we have evaluated the situation and determined that certain revenue recognition criteria have not been met at this time for the permit sale, and have deferred the potential gain on this property sale pending further development of this litigation. In accordance with guidance contained in FASB ASC 360-10, the results of operations for the New Zealand operations have been excluded from continuing operations and reported as discontinued operations for the current and prior periods. Furthermore, the assets included as part of this divestiture have been reclassified as held for sale in the consolidated balance sheets. 9 Oil and Natural Gas Reserves The following tables present information regarding proved reserves of oil and natural gas attributable to our interests in producing properties domestically as of December 31, 2010, 2009, and 2008.The information set forth in the tables regarding reserves is based on proved reserves reports prepared by us. Our Director of Reserves & Evaluations, the primary technical person responsible for overseeing the preparation of our reserves estimates, is a Licensed Professional Engineer, holds a bachelor’s and a master’s degree in chemical engineering, is a member of the Society of Petroleum Engineers and the Society of Petroleum Evaluation Engineers, and has over 20 years of experience supervising or preparing reserves estimates.H.J. Gruy and Associates, Inc., Houston, Texas, independent petroleum engineers, has audited 98% of our 2010 domestic proved reserves, 96% of our domestic proved reserves for 2009 and 97% of our domestic proved reserves for 2008. The audit by H.J. Gruy and Associates, Inc. conformed to the meaning of the term “reserves audit” as presented in Regulation S-K, Item 1202.The technical person at H.J. Gruy and Associates, Inc. primarily responsible for overseeing the audit, is a Licensed Professional Engineer, holds a degree in petroleum engineering, is past Chairman of the Gulf Coast Section of the Society of Petroleum Engineers, is past President of the Society of Petroleum Evaluation Engineers and has over 20 years experience overseeing reserves audits. Based on its audits, it is the judgment of H.J. Gruy and Associates, Inc. that Swift Energy used appropriate engineering, geologic, and evaluation principles and methods that are consistent with practices generally accepted in the petroleum industry. The reserves estimation process involves reserves coordinators who are senior petroleum reservoir engineers whose duty is to prepare estimates of reserves, in accordance with the Commission’s rules, regulations and guidelines, and who are part of multi-disciplinary teams responsible for each of the Company’s major core asset areas.The multi-disciplinary teams consist of experienced reservoir engineers, geologists and other oil and gas professionals.Each reserves coordinator involved in the reserves estimation process has a minimum of 10 years reservoir engineering experience.The Director of Reserves and Evaluations supervises this process with multiple levels of review and reconciliation of reserves estimates to ensure they conform to SEC guidelines.Reserves data is also reported to and reviewed by senior management and the Board of Directors on a periodic basis. At year-end a reserves audit is performed by the third-party engineering firm, H.J. Gruy and Associates, Inc., to ensure the integrity and reasonableness of our reserves estimates.In addition, our independent Board members meet with H.J. Gruy and Associates, Inc. in executive session at least annually to review the annual audit report and the overall audit process A reserves audit and a financial audit are separate activities with unique and different processes and results.These two activities should not be confused.As currently defined by the U.S. Securities and Exchange Commission within Regulation S-K, Item 1202, a reserves audit is the process of reviewing certain of the pertinent facts interpreted and assumptions underlying a reserves estimate prepared by another party and the rendering of an opinion about the appropriateness of the methodologies employed, the adequacy and quality of the data relied upon, the depth and thoroughness of the reserves estimation process, the classification of reserves appropriate to the relevant definitions used, and the reasonableness of the estimated reserves quantities.A financial audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.A financial audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Estimates of future net revenues from our proved reserves and their PV-10 Value, for the years ended December 31, 2010 and 2009, are made based on either the preceding 12-months’ average price based on closing prices on the first business day of each month, excluding the effects of hedging and are held constant, for that year’s reserves calculation, throughout the life of the properties, except where such guidelines permit alternate treatment, including, in the case of natural gas contracts, the use of fixed and determinable contractual price escalations. For the year ended December 31, 2008, these same amounts are based on the same methodology except for the use of period-end oil and gas sales prices. We have interests in certain tracts that are estimated to have additional hydrocarbon reserves that cannot be classified as proved and are not reflected in the following tables. The 12-month average 2010 prices for domestic operations were $4.08 per Mcf of natural gas, $78.31 per barrel of oil, and $42.01 per barrel of NGL compared to $3.78 per Mcf of natural gas, $59.76 per barrel of oil, and $30.00 per barrel of NGL at year-end 2009 and $4.96 per Mcf of natural gas, $44.09 per barrel of oil, and $25.39 per barrel of NGL at year-end 2008. 10 The following tables set forth estimates of future net revenues presented on the basis of unescalated prices and costs in accordance with criteria prescribed by the SEC and their PV-10 Value as of December 31, 2010, 2009, and 2008. Operating costs, development costs, asset retirement obligation costs, and certain production-related taxes were deducted in arriving at the estimated future net revenues. No provision was made for income taxes. The estimates of future net revenues and their present value differ in this respect from the standardized measure of discounted future net cash flows set forth in supplemental information to our consolidated financial statements, which is calculated after provision for future income taxes. PV-10 is a non-GAAP measure; see the reconciliation of this non-GAAP measure to the closest GAAP measure, the standardized measure, in the section below this table (MBoe amounts shown below are based on a natural gas conversion factor of 6 Mcf to 1 Boe): As of December 31, Estimated Proved Oil, NGL and Natural Gas Reserves Natural gas reserves (MMcf): Proved developed Proved undeveloped Total Oil reserves (MBbl): Proved developed Proved undeveloped Total NGL reserves (MBbl): Proved developed Proved undeveloped Total Total Estimated Reserves (MBoe) Estimated Discounted Present Value of Proved Reserves (in millions) Proved developed $ $ $ Proved undeveloped PV-10 Value $ $ $ The PV-10 values for 2010, 2009, and 2008 are net of $82.3 million, $64.2 million, and $48.8 million of asset retirement obligation liabilities, respectively Proved reserves are estimates of hydrocarbons to be recovered in the future. Reservoir engineering is a subjective process of estimating the sizes of underground accumulations of oil and natural gas that cannot be measured in an exact way. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. Reserves reports of other engineers might differ from the reports contained herein. Results of drilling, testing, and production subsequent to the date of the estimate may justify revision of such estimates. Future prices received for the sale of oil and natural gas may be different from those used in preparing these reports. The amounts and timing of future operating and development costs may also differ from those used. Accordingly, reserves estimates are often different from the quantities of oil and natural gas that are ultimately recovered. There can be no assurance that these estimates are accurate predictions of the present value of future net cash flows from oil and natural gas reserves. The closest GAAP measure to PV-10, a non-GAAP measure, is the standardized measure of discounted future net cash flows. We believe PV-10 is a helpful measure in evaluating the value of our oil and natural gas reserves and many securities analysts and investors use PV-10. We use PV-10 in our ceiling test computations, and we also compare PV-10 against our debt balances. The following table provides a reconciliation between PV-10 and the standardized measure of discounted future net cash flows: As of December 31, (in millions) PV-10 Value $ $ $ Future income taxes (discounted at 10%) Standardized Measure of Discounted Future Net Cash Flows relating to oil and natural gas reserves $ $ $ 11 Domestic Proved Undeveloped Reserves The following table sets forth the aging and PV-10 value of our domestic proved undeveloped reserves as of December 31, 2010: Year Added Volume (MMBoe) % of PUD Volumes PV-10 Value (in millions) % of PUD PV-10 Value 61
